DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Han et al (Y. Han, S. Jin, J. Zhang, J. Zhang and K. -K. Wong, "DFT-Based Hybrid Beamforming Multiuser Systems: Rate Analysis and Beam Selection," in IEEE Journal of Selected Topics in Signal Processing, vol. 12, no. 3, pp. 514-528, June 2018, doi: 10.1109/JSTSP.2018.2821104).
Regarding claim 1, Han et al teach a method of wireless communication performed by a wireless communication device (see figure 1), comprising: selecting a set of terminals of a Butler matrix to use for transmitting or receiving one or more communications via one or more streams associated with one or more beams (see figure 1, and section II.A “beam selection” ); and transmitting or receiving, using hybrid beamforming, the one or more streams via a set of antenna elements coupled to the Butler matrix (see figure 1, and section II.A).

Regarding claim 4, which inherits the limitations of claim 1, Han et al further teach wherein transmitting or receiving the one or more streams via the set of antenna elements coupled to the Butler matrix comprises transmitting the one or more streams, and wherein transmitting the one or more streams (see figure 1, M antennas and Nu streams and section IIA-C uplink and downlink ) comprises: performing digital beamforming on the one or more streams via a digital beamformer, providing the one or more streams to the set of terminals of the Butler matrix, and transmitting the one or more streams via the set of antenna elements(see figure 1, section IIA-C, digital beamformer).
Regarding claim 7, which inherits the limitations of claim 1, Han et al further teach wherein the Butler matrix comprises first terminals coupled to each antenna of an antenna array and second terminals coupled to a switch (see figure 1, antenna and switches).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 8 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (Y. Han, S. Jin, J. Zhang, J. Zhang and K. -K. Wong, "DFT-Based Hybrid Beamforming Multiuser Systems: Rate Analysis and Beam Selection," in IEEE Journal of Selected Topics in Signal Processing, vol. 12, no. 3, pp. 514-528, June 2018, doi: 10.1109/JSTSP.2018.2821104) in view of Inoue et al (US 2020/0028556).
Regarding claim 3, which inherits the limitations of claim 2, Han et al teach further comprising: providing the one or more streams to one or more mixers and one or more analog to digital converters (implicitly teaches conversion of analog to digital domain) ; and performing digital beamforming on the one or more streams via a digital beamformer (see figure 1, digital beamformer). Han et al does not expressly show Analog to Digital convertors. However, in analogous art, Inoue et al teach Hybrid beamforming system comprise ADC and mixers between analog and digital beamforming circuits (see figure 10, ADC 213 paragraph 0124 – 0126). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use A/D and mixer to generate desired signal. The motivation or suggestion to do so is to process the signal digitally.

Regarding claim 6, which inherits the limitations of claim 1, Han et al in view of Inoue et al further teach wherein the Butler matrix comprises a 2×2 Butler matrix, a 3×3 Butler matrix, a 4×4 Butler matrix, an 8×8 Butler matrix, a 9×9 Butler matrix, or a 16×16 Butler matrix (see Inoue figure 4 – 8).
Regarding claim 8, which inherits the limitations of claim 1, Han et la in view of Inoue et al further teach wherein the Butler matrix is configured to receive the one or more communications via the one or more streams (see Han et al section II A -C Multiuser system), and wherein an additional Butler matrix is configured to transmit one or more additional communications via one or more additional streams (see Han et al Section II and Inoue figure 4 – 8).

Regarding claim 10, Han et al teach  wireless communication device for wireless communication, comprising: a Butler matrix (see figure 1); the one or more processors configured to: select a set of terminals of the Butler matrix to use for transmitting or receiving one or more communications via one or more streams associated with one or more beams (see figure 1, and section II.A “beam selection” ); and transmit or receive, using hybrid beamforming, the one or more streams via a set of antenna elements that are coupled to the Butler matrix (see figure 1, and section II.A). Han et al does not expressly disclose memory and one or processor. However, in analogous art, Inoue et al teach hybrid beamforming device having a butler matrix implemented using a memory (see figure 16, component memory); and one or more processors coupled to 
Regarding claim 11, which inherits the limitations of claim 10, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 
Regarding claim 12, which inherits the limitations of claim 10, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto. 
Regarding claim 13, which inherits the limitations of claim 10, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 13, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 10, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto. 
Regarding claim 16, which inherits the limitations of claim 10, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.

Regarding claim 18, which inherits the limitations of claim 10, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto. 
Regarding claim 19, Han et al in view of Inoue et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto. 
Regarding claim 20, which inherits the limitations of claim 19, Han et al in view of Inoue et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 11 is applicable hereto.
Regarding claim 21, which inherits the limitations of claim 19, Han et al in view of Inoue et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 13 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 19, Han et al in view of Inoue et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 23, which inherits the limitations of claim 19, Han et al in view of Inoue et al further teach, the claimed non-transitory computer readable medium 
Regarding claim 24, which inherits the limitations of claim 19, Han et al in view of Inoue et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 18 is applicable hereto.
Regarding claim 25, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 26, which inherits the limitations of claim 25, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 11 is applicable hereto.
Regarding claim 27, which inherits the limitations of claim 25, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 13 is applicable hereto.
Regarding claim 28, which inherits the limitations of claim 27, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 29, which inherits the limitations of claim 27, Han et al in view of Inoue et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 17 is applicable hereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633